Citation Nr: 0431534	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  04-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
lumbar strain.

2.  Entitlement to a rating in excess of 30 percent, on 
appeal from the initial award of service connection for major 
depressive disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his mother-in-law


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1984 to July 1986.

This appeal is from August 2002, February and April 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office.  The August 2002 
rating granted secondary service connection for lumbar 
strain, rated 20 percent disabling; denied an increased 
rating for the right knee, rated 30 percent disabled; and 
deferred a decision on a claim for secondary service 
connection for multiple psychiatric disorders.  The February 
2003 rating decision grated secondary service connection for 
major depression, rated 30 percent disabling, and denied 
secondary service connection for multiple psychiatric 
disorders other than major depressive disorder.  In February 
2003, the veteran disagreed with the denial of service 
connection for psychiatric disorders other than major 
depression and with the initial disability ratings of lumbar 
strain and of major depression.  The April 2003 rating denied 
TDIU.

In a July 2003, the RO issued a statement of the case (SOC), 
addressing, in pertinent part, the issue of service 
connection for bipolar and other acquired psychiatric 
disorders other than major depressive disorder (claimed as 
bipolar disorder, anxiety disorder, panic disorder, dysthymic 
disorder and psychotic disorder) secondary to service-
connected residuals of right knee injury.  In a September 23, 
2003, statement in support of claim, the veteran withdrew his 
appeal from the denial of service connection for bipolar and 
other acquired psychiatric disorders other than major 
depressive disorder (claimed as bipolar disorder, anxiety 
disorder, panic disorder, dysthymic disorder and psychotic 
disorder) secondary to service-connected residuals of right 
knee injury.  He did not state the withdrawal of the claim 
for higher initial rating for major depression.  Whereas the 
statement predated the filing of a substantive appeal, it 
constituted withdrawal of the February 2003 notice of 
disagreement.  38 C.F.R. § 20.204 (2003).  The veteran's 
January 2004 substantive appeal ratified by mark the appeal 
from all issues addressed in the SOC or any subsequent 
supplemental SOC (SSOC).  The veteran had withdrawn the NOD.  
A substantive appeal is only effective when preceded by a 
valid NOD.  See 38 C.F.R. § 20.200 (2003).  Whereas the NOD 
was withdrawn, the substantive appeal did not perfect an 
appeal from the denial of secondary service connection for 
psychiatric disorders other than major depression.

An October 2003 statement from the veteran appears to raise 
the matter or reopening a previously denied claim for 
secondary service connection for a left knee condition.  The 
veteran appears to have raised a claim for temporary total 
rating for hospitalization, see 38 C.F.R. § 4.29 (2004), in a 
videoconference hearing before the undersigned in June 2004.  
See Transcript p. 10.  These matters are referred for 
appropriate action.

The issues of secondary service connection for service 
connection for bipolar and other acquired psychiatric 
disorders (other than major depressive disorder) secondary to 
service-connected residuals of right knee injury and of TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has chronic lumbosacral strain manifested by 
limitation of motion caused by muscle pain with muscle 
tenderness, increased muscle tone of the paralumbar muscles, 
and painful motion; flexion is limited to 79 degrees, and the 
combined range of motion in all planes is 223 degrees; 
repeated x-ray studies are negative for bone or joint 
abnormalities.

2.  Inpatient and outpatient records reveal repeated 
complaints of low back pain of 8 on a scale of 10 with 
negative findings on clinical examination.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
20 percent for lumbar strain are not met during any time from 
the effective date of service connection to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.71a, Diagnostic Code 5295-5292 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002), prescribes VA's duties to provide certain notices and 
assistance to claimants for VA benefits.

The VCAA notice requirements applicable to claims for service 
connection or increased rating, see 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), do not apply to 
appeals from the initial disability rating of a condition 
coincident with the grant of service connection when the 
required notice was provided in the context of the underlying 
claim for service connection.  VAOPGCPREC 8-2003.  VA 
provided the required notice in the context of the underlying 
claim for secondary service connection for lumbar strain in a 
letter of April 2002.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  VA has obtained all evidence 
pertinent to the veteran's low back of which it had notice.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The report of a May 2002 VA orthopedic examination 
of the veteran's back and spine has provided medical 
information sufficient to evaluate the veteran's disability.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  There has been no such failure 
in this case.


II.  Evaluation of Lumbar Strain

The veteran has obtained service connection for lumbar strain 
secondary to a service-connected right knee condition.  He 
appeals from the initial disability rating assigned by an 
August 2002 rating decision.  When a claimant appeals from an 
initial disability rating for compensation purposes, the 
claim is distinguishable from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

A claim for an increased rating asserts that a disability has 
become more disabling since last evaluated.  See 38 C.F.R. 
§ 3.160(f) (2004).  In an appeal from an initial rating, 
there is no inherent assertion of increase in disability, but 
only that the initial rating was incorrect.  In resolving 
such an appeal, VA must consider the course of the disability 
during the time the claim is pending, and the rating can be 
"staged," i.e., made higher or lower than the rating from 
which the claimant appeals, according to the facts found.  
Fenderson, 12 Vet. App. 119; cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of the veteran's lumbar strain that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating.

In review of disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

The August 2002 rating decision assigned a 20 percent 
disability rating for lumbar strain, effective March 26, 
2002, the date of the claim, based on pain and limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295-5292 
(2003).  Subsequently, effective September 26, 2003, VA 
amended the rating criteria for diseases and injuries of the 
spine, promulgating a general formula for rating such 
musculoskeletal condition to replace the several criteria 
previously used for such conditions.  See 38 C.F.R. § 4.71a 
(2004) (General Rating Formula for Diseases and Injuries of 
the Spine).  The veteran's lumbar strain, previously rated as 
lumbosacral strain by applying the limitation of motion 
criteria for the lumbar spine, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295-5292, shall be rated as lumbosacral strain under 
the revised diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2004).

Application of both older and newer rating criteria to the 
facts shown by the evidence of record result in the same 
disability rating.  Consequently, there is no substantive 
question of greater benefit to the veteran from application 
of one set of rating criteria versus the other.  To make a 
smooth transition for any future ratings, the Board applies 
the older rating criteria prior to the effective date of the 
new criteria, and the newer criteria thereafter.  See 
VAOPGCPREC 8-2004; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran had a VA orthopedic examination in May 2002.  He 
reported the onset of low back pain about a year prior to the 
examination.  He attributed the pain to alteration of his 
gait due to his service-connected right knee injury.  The 
veteran complained of low back pain with radiculopathy to the 
right leg with secondary degenerative arthritis with 
numbness, burning and tingling of the right leg and chronic 
pain of the right leg.  The veteran reported pain of a level 
4 to 5 on a scale of 10, of a sharp, constant character.  He 
denied any past treatment for his back.  He reported 
increased pain in the low back when standing with both feet 
close together and was unable to stay in one position due to 
balancing problems and pain.  He did not have significant 
ataxia with heel-to-toe walking.  He stood better with the 
feet five inches apart; in that stance his body was in 12 
degrees of flexion.  Examination revealed tenderness over 
both sides of the lower lumbar spine with increased muscle 
tone on both sides.  Active and passive ranges of motion of 
the lumbar spine revealed flexion to 79 degrees without 
significant pain, extension to 10 degrees with some 
discomfort, left lateral flexion to 22 degrees with pain, 
right lateral flexion to 32 degrees without pain, and 
rotation to 40 degrees without pain bilaterally.  X-ray of 
the lumbar spine was normal for mineralization, alignment, 
and lordosis, without evidence of fracture, disc space 
narrowing, scoliosis, or other abnormality; the sacroiliac 
joints appeared normal.  The examiner concluded the veteran 
had chronic low back pain due to lumbar strain from abnormal 
walking attributed to the right knee.

The veteran has reported constant pain.  To the extent that 
his pain is constant, regardless of the severity of that 
pain, there are not seasonal flare-ups of the sort that 
required estimation by the VA examiner of the additional loss 
of range of motion or other function of the lumbar spine 
during flare-ups.  Cf DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(disability rated for limitation of motion that is subject to 
seasonal flare-ups must be examined to obtain physician's 
opinion of extent of additional disability during flare-ups).

Review of approximately 600 pages of VA outpatient and 
inpatient medical records from August 1999 to January 2004 
show repeated complaints of low back pain from about March 
2002.  The reports of pain were repeatedly in response to 
reviews of systems that inquired about pain generally.  The 
veteran reported the level of pain in the right knee and the 
low back without distinguishing between them.  The veteran's 
consistent complaints have been of pain approximately 8 on a 
scale of 10.  Clinical examinations in February 2002, March 
2003, and January 2004 were specifically negative regarding 
the low back.  VA x-ray studies of the lumbar spine in 
October 2003 showed no change when compared with the May 2002 
study.  In August 2003, he reported that pain disrupted his 
sleep.  He did not distinguish between right knee and low 
back pain.  However, in repeated psychiatric hospitalization, 
he was frequently observed throughout the night to sleep 
without interruption, and notation of disrupted sleep 
referred to psychiatric agitation, not to pain.

Pain is considered in rating musculoskeletal conditions, but 
ratings based on pain must be supported by adequate 
pathology.  38 C.F.R. § 4.40 (2004).  The records regarding 
reports of pain and the disparity between the level of pain 
reported and the negative findings in treatment settings is 
significant, because the evidence is persuasive that the 
veteran's disability is correctly rated based on limitation 
of motion, with pain, but without any approximation of the 
next higher rating because of that pain.  See 38 C.F.R. 
§§ 4.7, 4.40 (2004).  Other regulations that provide for 
consideration of pain do not apply in this case, because they 
pertain to pathology of the joints, generally, see 38 C.F.R. 
§ 4.45 (2004), or to joints diseased by arthritis, 
specifically.  See 38 C.F.R. § 4.59 (2004).  The repeatedly 
normal x-ray studies confirm that the veteran has no skeletal 
pathology that requires application of the regulations 
pertaining to pain other than the general regulation on 
musculoskeletal disabilities.  38 C.F.R. § 4.40 (2004).

Under the older rating criteria for lumbar strain, 
characteristic pain on motion was rated 10 percent disabling, 
with 20 percent awarded for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  The veteran demonstrated characteristic 
pain on motion, but no muscle spasm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).   The limitation of motion of 
the lumbar spine could arguably be deemed slight, with an 
assessment as moderate amounting to a liberal interpretation 
of a disability picture nearly approximating the next higher 
rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 
(2003).  In consideration of the pain and slight loss of 
lateral spine motion unilaterally, the veteran was correctly 
rated as 20 percent disabled under the rating schedule 
effective prior to September 26, 2003.  Diagnostic Code 5292-
5295 (2003).  There is no objective documentation of either 
severe lumbosacral strain or severe limitation of lumbar 
motion.  The preponderance of the evidence is clearly that 
limitation of motion of the lumbar spine is not severe.

Under the general formula for rating diseases and injuries of 
the spine, 38 C.F.R. § 4.71a (2004) (effective Sept. 26, 
2003), the veteran's lumbar strain is rated for limitation of 
motion with or without pain.  The May 2002 VA examination 
showed forward flexion and the sum of the ranges of motion in 
flexion, extension, lateral flexion and rotation to be 
squarely in the ranges commensurate with a 10 percent rating.  
Whereas a change in rating criteria is not generally intended 
to effect a decrease in rating without evidence of an actual 
decrease in disability, it is a reasonable, if liberal, 
application of the rule of approximation of the next higher 
rating to find that the muscle tenderness objectively 
demonstrated warrants rating at the next higher level than 
would be obtained if the veteran were rated only based on 
limitation of motion with pain.  Consequently, downward 
staging of the rating under the newer rating criteria is not 
required.  The 20 percent rating can be maintained under the 
newer rating criteria.  38 C.F.R. §§ 4.7, 4.40, 4.71a, 
Diagnostic Code 5237 (2004).

In sum, the preponderance of the evidence is against a rating 
greater than 20 percent for lumbar strain during any time 
since the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295-
5292 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).


ORDER

An initial schedular rating greater of lumbar strain greater 
than 20 percent is denied.


REMAND

The veteran last had a VA psychiatric examination for 
compensation purposes in January 2003.  He had VA psychiatric 
hospitalization in January 2004.  The most recent medical 
record in the claims file is dated January 15, 2004.  A 
memorandum of January 26, 2004, shows he was then still 
hospitalized.  The final summary of that hospitalization 
should be obtained, and he should have a current psychiatric 
examination.

The differentiation between the veteran's major depression, 
service connected as secondary to his right knee residuals, 
and his bipolar and other diagnosed psychiatric disorders is 
essential to the veteran's claim.  Witnesses at his June 2004 
videoconference hearing testified that they sought 
clarification from the veteran's treating VA psychiatrist 
about this distinction.  They testified that pursuing the 
inquiry through the Murfreesboro VA Medical Center (VAMC) 
patient advocate, they spoke with the treating physician's 
supervisor, whose medical opinion was that major depression 
and bipolar disorder could not be differentiated for the 
purpose of attributing disability to one condition versus the 
other.  At the hearing, the veteran expressed his intent to 
obtain a statement from the supervisor to corroborate the 
testimony.  He has not submitted such a statement.  The RO 
should assist the veteran by communicating with the VAMC 
Murfreesboro patient advocate to obtain written corroboration 
that the supervisor has or expressed such an opinion.

The January 2003 VA psychiatric examination report noted the 
veteran's report of private psychiatric or substance abuse 
treatment at Middle Tennessee Medical Center in Oneida, 
Columbia, and South Pittsburgh.  The records are not in the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to authorize 
release of medical records from Middle 
Tennessee Medical Center in Oneida, 
Columbia, and South Pittsburgh.  Request 
the medical records and Associate any 
information obtained with the claims 
file.

2.  Obtain VA inpatient discharge summary 
and outpatient VA psychiatric records 
from January 2004 to the present, and 
associate them with the claims file.

3.  Request assistance from the VAMC 
Murfreesboro patient advocate to obtain 
written corroboration of the veteran's 
assertion that the veteran contacted Dr. 
Mallick's supervisor through the patient 
advocate and obtain the supervisor's 
medical opinion that disability due to 
major depression can or cannot be 
distinguished from disability due to 
bipolar disorder.  Request the patient 
advocate to provide documentation of the 
veteran's or his family members' request 
for the assistance of that office in 
obtaining the medical opinion in 
question, or a corroborating memorandum, 
and to report the result of the veteran's 
or veteran's family members' request for 
the supervisor's medical opinion.

4.  Schedule the veteran for a VA 
psychiatric examination to make a 
complete, multiaxial psychiatric 
diagnosis.  Provide the examiner with the 
claims file for review to assist in 
forming the opinions requested in this 
instruction.  Obtain a medical opinion 
differentiating the symptoms of major 
depression from those of bipolar or any 
other diagnosed psychiatric disorder and 
commenting on the relative functional 
impairment attributable to major 
depression as distinguish from the other 
diagnoses.  Alternatively, the examiner 
may explain why such differentiation or 
attribution is not medically feasible.

?	Request the examiner to provide an 
opinion whether it is less than, 
equal to, or greater than 50 percent 
probable that psychiatric illness 
renders the veteran unemployable.

?	  If the examiner is able to 
differentiate functional impairment 
due to major depression from 
functional impairment due to other 
causes, the examiner should provide 
an opinion whether it is less than, 
equal to, or greater than 50 percent 
probable that major depression 
renders the veteran unemployable.

5.  After completion of the psychiatric 
examination:  Schedule the veteran for a 
general medical examination to evaluate 
the veteran's orthopedic service-
connected disabilities and, in light of 
the psychiatric examination report, to 
provide an opinion whether it is less 
than, equal to, or greater than 50 
percent probable that his service-
connected disabilities combined render 
him unemployable.  Provide the examiner 
with the claims file.

6.  Readjudicate the claim for service 
connection for bipolar and other 
psychiatric disorders as secondary to 
service-connected residuals of a right 
knee injury and the claim for TDIU.  If 
either claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.

The purpose of this REMAND is to obtain additional 
information and to afford due process.  No inference should 
be drawn regarding the final disposition of the claim because 
of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



